DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ratakonda et al (US9331137 hereinafter Ratakonda in view of AMD (
AMD's Future in Servers: New 7000-Series CPUs Launched and EPYC Analysis
).
As to claim 1, Ratakonda discloses an integrated circuit comprising: a package substrate comprising a first electrical trace and a second electrical trace; a first 
COL. 9, lines 1-14); 
Ratakonda does not explicitly disclose and a third configurable die and a fourth configurable die, mounted on the package substrate, arranged in a second row, wherein the first and third configurable dies are arranged in a first column, the second and fourth configurable dies are arranged in a second column, the first electrical trace couples the first and third configurable dies, and the second electrical trace couples the second and third configurable dies and is oblique with respect to the first electrical trace.
AMD teaches in (The Infinity Fabric Die Interconnect illustration) a third configurable die and a fourth configurable die, mounted on the package substrate, arranged in a second row, wherein the first and third configurable dies are arranged in a first column, the second and fourth configurable dies are arranged in a second column, the first electrical trace couples the first and third configurable dies, and the second electrical trace couples the second and third configurable dies and is oblique with respect to the first electrical trace(The metal traces interconnect provides such coupling) One of ordinary skill in the art before the effective filing date of the claimed invention  would be motivated to incorporate the die configuration of AMD in the device of Ratakona to minimize the device latency, (para. 0012). 
As to claim 2, AMD discloses The integrated circuit 1 wherein the package substrate comprises a third electrical trace that couples the first and fourth configurable dies, and the third electrical trace is oblique with respect to the first electrical trace (Figure illustrating the Infinity interconnect fabric, Fig. B illustrating the tracing coupling the plurality of dies) .  One of ordinary skill in the art before the effective filing date of the 

As to claim 3, AMD discloses the integrated circuit wherein a portion of the second electrical trace is above a portion of the third electrical trace (para. 0017 where the traces of the fabric electrically couple the dies).  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to incorporate the die configuration of AMD in the device of Ratakona to minimize the device latency, (para. 0012). 
As to claim 4, Ratakona discloses the integrated circuit wherein the package substrate comprises an interconnect bridge that comprises the second and third electrical traces (Fig. 10, and interposer 202).

  
As to claim 5,AMD discloses  the integrated circuit wherein the first row comprises a fifth configurable die positioned between the first and second configurable dies and the second row comprises a sixth configurable die positioned between the third and fourth configurable die(para. 0017 where the traces of the fabric electrically couple the dies).  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to incorporate the die configuration of AMD in the device of Ratakona to minimize the device latency, (para. 0012). 




As to claim 7, AMD discloses the integrated circuit wherein the package substrate comprises a fourth electrical trace that couples the first and second configurable dies, and the second and third electrical traces are oblique with respect to the fourth electrical trace (para. 0017 where the traces of the fabric electrically couple the dies).  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to incorporate the die configuration of AMD in the device of Ratakona to minimize the device latency, (para. 0012). 

As to claim, 8, AMD discloses The integrated circuit wherein the first electrical trace is perpendicular with respect to the fourth electrical trace (para. 0017 where the traces of the fabric electrically couple the dies). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to incorporate the die configuration of AMD in the device of Ratakona to minimize the device latency, (para. 0012). 
 
As to claim 9, AMD discloses the integrated circuit wherein the package substrate comprises a fifth electrical trace that couples the third and fourth configurable dies, and the second and third electrical traces are oblique with respect to the fifth electrical trace (para. 0017 where the traces of the fabric electrically couple the dies).  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated 

As to claim 10, AMD discloses the integrated circuit wherein the first electrical trace is perpendicular with respect to the fifth electrical trace (para. 0017 where the traces of the fabric electrically couple the dies). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to incorporate the die configuration of AMD in the device of Ratakona to minimize the device latency, (para. 0012). 
 
As to claim 11, AMD discloses the integrated wherein the package substrate comprises a sixth electrical trace that couples the second and fourth configurable dies, and the second and third electrical traces are oblique with respect to the sixth electrical trace (para. 0017 where the traces of the fabric electrically couple the dies). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to incorporate the die configuration of AMD in the device of Ratakona to minimize the device latency, (para. 0012). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratakonda et al (US9331137).

As to claim 17, Ratakonda discloses  an integrated circuit package comprising: a package substrate comprising an interconnect bridge that is adapted for coupling at least a first die and a second die when the first and second dies are mounted on the package (Fig. 14 with a multiple of dies on  substrate 10), wherein the interconnect bridge (Fig. 10. w interposer 202) comprises:  23a first metal layer that is a power plane adapted to transfer power from the first die to the second die when the first and second dies are mounted on the package substrate and are coupled by the first metal layer (Fig. 15 and COL. 9, and lines 54 – 65); a second metal layer that is a second electrical pathway between the first and second dies when the first and second dies are mounted on the package substrate and are coupled by the second metal layer (Fig. 14, and My ands MX metal layers COL. 9, lines 24-50); and a first metal-insulator-metal capacitor located between the first and second metal layers (Fig. 14, and interposer 202).


Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowed.
Independent claim 12 and its dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of
“ and a second configurable die, mounted on the package substrate, comprising a third IO package bump and a fourth IO package bump having a second pitch, wherein the first and second pitches are different pitches, the first electrical trace couples the first and third IO package bumps, and the second electrical trace couples the second and fourth IO package bumps” 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10461146.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr.  Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184